Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application has the effected filing date of 12/27/2018 to PRO app. 62785295.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Claims 1-2, 4-15 and 17-22 are pending; claims 1 and 15 have been newly added and claims 21 and 22 have been newly added.
 Response to Amendment
The independent claims have been amended to include “determine, for each of a plurality of future times, whether a fall condition is satisfied based upon the one or more physiological states or contextual states”, and “generate a fall prevention … for each of the plurality of future times.” The Applicant mainly argues that the applied reference Chang fails to teach determining a fall condition, for “each of a plurality of future times.” The Examiner respectfully disagrees.
Regarding the claim language, “for each of a plurality of future times”, this phrase is interpreted as: for each (and every) time, a fall condition is satisfied in the future. Based on past arguments, the Applicant has misconstrued this interpretation to require making the determination of a fall condition only one time in the future; but this is false. The Examiner understands the argued limitation to require a system that is capable of detecting a fall condition, each and every time, in the future, when/if a user exhibits said fall condition for a plurality of times. Chang teaches using real time triggers to continuously (at 24hrs a day) to detect whether a monitored user at any time is at high risk of falling (i.e. satisfying a fall condition), and then advising the user to take a rest; see [0056: 2nd sentence]. 
The Applicant also argues that ‘real time’ trigger conditions as described in Chang is not equivalent to the claimed “for each of a plurality of future times.” The Examiner respectfully disagrees, because Chang’s real time trigger conditions represents gait data, such as shuffling, , fatigue, pain and stiffness ([0110]). These real time trigger conditions refer to monitoring physiological parameters in real time to anticipate an imminent fall, and not referring to detecting a fall as it is happening in real time as argued by the Applicant.  In this way, Chang’s fall risk evaluation discloses that while monitoring continuously and in real time, physiological and contextual data that would meet a trigger condition (i.e. a fall condition is satisfied), then triggering a subsequent fall prevention alert: i.e. to tell the user to rest to prevent the fall. See Fig.2: and [0056: 2nd sentence] “…method is preferably implemented periodically and/or continuously at different times.”; also see [0105: 2nd to last sentence] “The fall risk assessment may additionally or alternatively generate a more immediate score that provides a score related to the risk of a fall in substantially real time (e.g., updated hourly, every 1-3 minute, within the 1-15 seconds, etc.)”
Since Chang’s system continuously monitors and repeatedly updates the fall risk calculation, then it is understood that for each (and every) time, for a plurality of time in the future, when a user exhibits a trigger condition (e.g. shuffling, imbalanced gait), the system would provide a fall prevention output. Thus, Chang discloses the argued claim language.
Note to Applicant: The Applicant and representative are sincerely invited to contact the Examiner (571-270-7374) to discuss the interpretation of the applied reference and claim language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. US 2018/0177436 A1 (hereinafter “Chang”).
Regarding claim 1, Chang discloses a predictive fall event management system ([0002]), comprising: 
a body-worn device (Fig.1: wearable biomechanical sensing device 110; [0026: 1st sentence]); and 
a controller (Fig.1: 114 including 120 and 130) operatively connected to the body-worn device, wherein the controller is adapted to: 
receive one or more of physiological data representative of a physiological characteristic of a wearer of the body-worn device over a monitoring time period ([0118: 1st sentence] EMG, temperature, heart rate data etc.); and 
contextual data representative of context information of the wearer over the monitoring time period ([0048: 1st sentence] time, day, weather, location, stairs, etc.); 
determine one or more future physiological states or contextual states (Fig.3: S150; [0044: 1st sentence] risk analysis model 130 performs fall assessment based on detected physiological data, i.e. biomechanical, and contextual data, i.e. weather, terrain, etc.; also see [0045-0049]) based at least in part on one or more of the physiological data and the contextual data; 
determine, for  each of a plurality of future times, whether a fall condition is satisfied based upon the one or more future physiological states or contextual states (Fig.2: “fall risk assessment, and trigger condition; and Fig.3: S160; [0054:1st sentence] “detecting a trigger condition”. During fall risk assessment, the applicant’s real time physiological data and contextual data are correlated to determine whether a trigger condition is satisfied. Trigger condition is interpreted to encompass anticipating a future “fall condition” in the claim; see [0115-0119] describes physiological data and contextual data particularly indicative of an anticipated fall. This fall risk assessment is performed repeatedly and continuously according to [0056:2nd sentence] thus the process can be understood to be able to detect a “fall condition” at “each time for a plurality of future times” as recited in the claim); and 
generate a fall prevention output responsive to satisfaction of the fall condition (Fig.2: “Careful! You current seem to have a moderate risk of falling!”, and [0120] output alert to recommend rest or other ways to prevent fall; also see [0199-0122] detecting high risk of fall, and recommending a rest, the warning in Fig.2 and the rest recommendation are both interpreted as “fall prevention output” ).
Regarding claim 2, Chang discloses the system of claim 1, further comprising a sensor operatively connected to the body- worn device and adapted to detect the physiological characteristic of the wearer of the body- worn device and generate the physiological data representative of the physiological characteristic (Fig.1: 112 and 160; [0030, 0032, 0038]), wherein the controller is adapted to receive the physiological data from the sensor (as shown in Fig. 1 and also see [0028, 0034]).  
Regarding claim 4, Chang discloses system of claim 1, wherein the controller (114) is further adapted to determine, for a plurality of future times, whether an anticipated fall condition is satisfied based upon a combination of the physiological data and the contextual data (see rejection to claim 3 above).  
Regarding claim 5, Chang discloses system of claim 1, wherein the controller is further adapted to determine, for a future time, whether the fall condition is satisfied by determining one or more of a future fall risk value and statistics based upon the one or more future physiological states or contextual states ([0044-0045] “The risk analysis model 130 process the mobility metrics and determine a fall risk assessment”).  
Regarding claim 6, Chang discloses system of claim 5, wherein determining whether the fall condition is satisfied includes applying one or more of the fall risk value and statistics to a fall risk model (see rejection claim 5 above).  
Regarding claim 7, Chang discloses system of claim 6, wherein the controller is further adapted to: 
receive balance data representative of a balance event (“mobility metrics” is interpreted to encompass “balance data” in the claims; see [0018] which defines “mobility metrics” as gait); and 
update the fall risk model based upon one or more of the physiological data, contextual data, and the balance data ([0123:2nd sentence] machine learning model, is interpreted as a form of updating the fall risk model).  
Regarding claim 8, Chang discloses system of claim 1, wherein physiological data comprises at least one of a determined fall risk, inertial sensor data, heart rate information, blood pressure information, drug concentration information, blood sugar level, body hydration information, neuropathy information, blood oximetry information, hematocrit information, body temperature, cortisol levels, age, sex, gait or postural stability attribute, vision, eye movement, or head movement. ([0033] inertial measuring system 113, also see [0118:1st sentence] EMG, temperature, heart rate data etc.)  
Regarding claim 9, Chang discloses system of claim 1, wherein physiological data comprises one or more inputs provided by the wearer in response to one or more queries. ([0126] user reported events based on the system’s output query)
Regarding claim 10, Chang discloses system of claim 1, wherein contextual data comprises at least one of weather condition, environmental condition, sensed condition, location, velocity, acceleration, direction, hazard beacon, type of establishment occupied by the wearer, camera information, or presence of stairs. ([0048: 1st sentence] time, day, weather, location, stairs, etc.)
Regarding claim 11, Chang discloses system of claim 1, wherein the fall prevention output comprises one or more of an alert provided to the wearer; electrical stimulation; and thermal stimulation; -39-wherein the alert comprises one or more of an audible alert, a visual alert, or a tactile alert. (Fig.1: 140 feedback is provided, including visual, vibratory and audio alerts; see [0037: 2nd sentence] and [0050: last sentence])  
Regarding claim 12, Chang discloses system of claim 1, wherein the fall prevention output comprises a modification of an environmental context of the wearer.  ([0122: 1st sentence] feedback to the user is a recommendation to modify the user’s environment, e.g. weather associated or time-based or location-based recommendations)
Regarding claim 13, Chang discloses system of claim 1, wherein the fall prevention output comprises transmission of one or more of the physiological data and the contextual data to one or more of a caregiver, a medical professional, a database, or the wearer.  (Fig.1: 150; and [0053] transmission to cloud database, interpreted as “database” in the claim; also see [0125: 2nd sentence])
Regarding claim 14, Chang discloses system of claim 1, wherein the controller is further adapted to detect disruption to the wearer's postural stability.  ([0042: 2nd sentence] limp, tremor, stumble, shuffle detection, etc. are interpreted as changes or “disruptions to the wearer’s postural stability” in the claim)
Regarding claim 15, the claims is rejected by Chang under the same analysis as discussed to claim 1 above; Chang discloses a method for fall detection; see Abstract. 
Regarding claim 17, it is rejected by Chang under the same rationale as discussed to claim 4 above.
Regarding claim 18, it is rejected by Chang under the same rationale as discussed to claim 7 above.
Regarding claim 19, it is rejected by Chang under the same rationale as discussed to claim 6 above.
Regarding claim 20, it is rejected by Chang under the same rationale as discussed to claim 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 15 above, and further in view of Stone et al. US 2017/0055917 A1.
Regarding claim 21, Chang discloses calculating a fall risk for detecting an imminent fall event based on evaluating whether the user is at low, moderate or high risk of falling in the upcoming future period ([0045]). Chang does not explicitly disclose wherein at least one of the pluralities of future times is at least five minutes in the future. However, Stone, a prior art reference in the analogous art of automatic assessment of persons’ fall risk, discloses that fall risk evaluation can predict instantaneous fall risk, e.g. in the next few seconds, minutes, and or long term fall risk which involves the probability of suffering a fall within a predominate period that is larger than the instantaneous fall period; [0041, 0044]. Since Chang discloses continuous monitoring of activity and motion, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize that Chang’s fall preventative assessment can be modified in view of Stone to making both instantaneous and long term fall prediction, in the instantaneous fall risk prediction, it would be within seconds, or minutes. The motivation for doing so is to more comprehensively prevent falls in the elderly, see Chang ([0003-0006]) and Stone ([0010] falls are preventable).
Regarding claim 22, it is rejected by Chang and Stone under the same rationale as discussed to claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 18, 2022